                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 KA TOGETHER, INC.,

                         Plaintiff,
                                                                 CIVIL ACTION
        v.                                                       NO. 18-142

 ASPEN SPECIALTY INSURANCE
 COMPANY,

                         Defendant.


                                            ORDER

       AND NOW, this 24th day of January 2019, upon consideration of Defendant’s Motion for

Summary Judgment (Doc. No. 15), Plaintiff’s Response in Opposition to Defendant’s Motion

(Doc. No. 16), Defendant’s Reply Memorandum in Support of its Motion for Summary Judgment

(Doc. No. 19), and all attached exhibits, and in accordance with the Opinion of the Court issued

this day, it is ORDERED as follows:

       1. Defendant’s Motion for Summary Judgment (Doc. No. 15) is GRANTED;

       2. Judgment shall be entered in favor of DEFENDANT; and

       3. The Clerk of Court shall close this case for statistical purposes.



                                                     BY THE COURT:


                                                     / s/ J oel H. S l om sk y
                                                     JOEL H. SLOMSKY, J
